Exhibit 99.1 BIOAMBER ANNOUNCES RECORD REVENUES FOR THE SECOND QUARTER 2 Montreal, Canada, August 3, 2017. BioAmber Inc. (NYSE: BIOA; TSX: BIOA) today announced operational and financial results for the three months ended June 30, 2017 and the purchase and consolidation of the Mitsui & Co Ltd.’s stake in its Sarnia Joint Venture. “We are pleased to report our second quarter 2017 results generated BioAmber’s largest quarterly revenue ever. Year to date we have experienced the greatest acceleration in new customers and new applications since our Sarnia facility was commissioned. Investments in our customer base are resulting in increased sales. Our pipeline is robust and we believe provides us with a solid foundation for 2018“ said Mike Hartmann, President of BioAmber Sarnia and Head of Global Sales. BioAmber also entered into a definitive agreement to purchase Mitsui & Co., Ltd.’s (“Mitsui”) entire minority equity position in the Sarnia manufacturing joint venture. Following the closing of the transaction, BioAmber Inc. will own 100% of the BioAmber Sarnia production facility. Mitsui’s divestiture of their equity stake in the Sarnia joint venture follows a review of their previously announced corporate strategy. Mitsui will still continue to distribute BioAmber’s bio-succinic acid in Asia and other markets. Given Mitsui's longstanding presence in Canada and its shareholding in BioAmber Inc., the parties negotiated terms that allowed Mitsui to achieve its corporate objectives while enabling BioAmber Inc. to assume full ownership of the Sarnia facility. “This transaction is a meaningful opportunity for BioAmber shareholders”, said Fabrice Orecchioni, BioAmber’s President and COO.“Now that the Sarnia plant is ramping up,full ownership enables BioAmber to retain 100% of projected profits and explore new opportunities with potential partners for the Sarnia facility while continuing to benefit from Mitsui’s marketing and distribution capabilities, especially in Asia.” Highlights Q2 2017 - Sales of bio-succinic acid were a quarterly record of $4.1m, a 64% increase over Q2-2016 and 94% over Q1-2017 revenues. - 9 new customers began buying bio-succinic acid in the second quarter. That brings the total of new customers for the first half of the year to 16. - Launch of BIO-SA pharmaceutical grade. - Operating expenses in Q2 -2017 were 29% lower than in Q1-2017. - Successfully negotiated buyback of Mitsui equity stake in Sarnia. Q2 – 2017 Financial Results Revenues for the quarter ended June 30, 2017 were $4.1 million, an increase of 64% over the previous quarter, mainly driven by growth in succinic acid volume sold, slightly offset by a decrease in average selling price. Cost of goods sold increased from $3.5 million for the three months ended June 30, 2016 to $5.7 million for the three months ended June 30, 2017, primarily due to an increase in the volume sold partially offset by a reduction in production costs. 1 | Page General and administrative expenses remained relatively stable at $2.9 million for the three months ended June 30, 2017, compared to $3.0 million for the three months ended June 30, 2016. Research and development expenses and sales and marketing expenses also remained stable at $1.5 million and $0.6 million, respectively, for the three months ended June 30, 2017 compared to June 30, 2016. Financial charges (income), net decreased to a charge of $398,000 for the three months ended June 30, 2017 compared to an income of $11.3 million for the three months ended June 30, 2016. This variation of $11.7 million is mainly due to the non-cash mark-to-market adjustment change of $11.8 million on the IPO warrants, the June 2009 Warrants, the April 2011 Warrants and the 2017 Warrants. The IPO Warrants expired by their terms in May, 2017 and are no longer outstanding. The Company recorded a net loss attributable to BioAmber Inc. shareholders of $7.1 million, or a loss of $0.20 per share, for the quarter ended June 30, 2017, compared to a net income of $4.8million, or an income of $0.17 per share, for the same period last year. The Adjusted Net Loss Attributable to BioAmber Inc. Shareholders for the quarter ended June 30, 2017 was $7.3 million, or a loss of $0.20 per share, compared to an Adjusted Net Loss Attributable to BioAmber Inc. Shareholders of $7.1 million, or a loss of $0.25 per share, for the three months ended June 30, 2016. Adjusted Net Loss Attributable to BioAmber Inc. Shareholders is a non-GAAP financial metric that excludes the impact of the change in fair value of the IPO, Legacy and 2017 Warrants. Please refer to Annex A: "Non-GAAP Financial Information—Adjusted Net Loss Attributable to BioAmber Inc. Shareholders" for more information regarding this non-GAAP financial metric. Webcast and Conference Call Information BioAmber will discuss these results on a live audio webcast, which will be available on the Internet to investors, members of the news media and the public at 8:30 a.m. Eastern Time on August 3rd, 2017. To access the webcast of the conference call, go tothe company's website, www.bio-amber.com. Audio of the teleconference is also available by dialing:
